225 S.W.2d 833 (1950)
Ex parte EAST.
No. 24705.
Court of Criminal Appeals of Texas.
January 11, 1950.
C.S. Farmer, Waco, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
WOODLEY, Judge.
Relator is confined in the penitentiary under life sentence for robbery by assault pronounced against him in the 77th District Court of Limestone County, Texas, on July 5, 1944.
Application for writ of habeas corpus was made to the judge of that court in this proceeding; and, after a hearing, the writ was issued returnable to this court as provided by art. 119, Vernon's Ann.C.C.P.
The judgment of conviction rendered by the trial court, a jury being waived, assessed the punishment at "confinement in the state penitentiary for a term of not less than five years, nor more than his natural life." The judgment is neither definite nor certain as to the punishment assessed, and for such reason is void. See Ex Parte Traxler, 147 Tex.Cr.R. 661, 184 S.W.2d 286; and Edwards v. State, Tex.Cr.App., 219 S.W.2d 1022.
It is ordered that relator be relieved from further confinement in the penitentiary, and that he be delivered by the penitentiary authorities to the Sheriff of Limestone County to answer in the 77th District Court of such county to the indictment in said cause under which his conviction was had.
Opinion approved by the Court.